EXAMINER'S AMENDMENT
Election/Restrictions
Applicant’s election of Group I and Species A in the reply filed on April 12, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-8 and 10 are allowable. The restriction requirement between Species A and B, as set forth in the Office action mailed on April 12, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claim 9, directed to Species B is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claim 11 directed to an invention non-elected without traverse.  Accordingly, claim 11 has been cancelled.

Claims Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
CANCELLED CLAIM 11.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Nieminen (U.S. Patent Publication No. 2010/0166950) teaches a process for forming an optical device (Abstract) wherein a mother window substrate/work piece 1 was prepared/provided and an a surface treatment was performed on the substrate 1 to form an active surface layer on which was coated and cured/hardened a hard coating (Page 3 Paragraphs 0055-0060 and Figure 3). After coating the work piece/substrate was subjected to cutting to separate individual pre-forms from the mother substrate (Page 4 Paragraph 0085 and Figure 3). However, Nieminen does not fairly teach or suggest that the hard coating layer had a curved surface and that a first mask was disposed on the substrate to form a first region on which the surface treatment was performed followed by removing the first mask.
	OH (U.S. Patent Publication No. 2015/0017393) teaches a method for forming a curved window (Abstract) wherein an active surface layer in the form of an adhesive film 150 was formed on a substrate/polymer resin layer 130 and on the adhesive film 150 a hard coating 170 having a curved surface was formed (Pages 2-3 Paragraphs 0026-0030). However, OH does not .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 through 10 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712